Appeal and cross appeal from an order of Supreme Court, Erie County (Joslin, J.), entered August 14, 2001, which, inter alia, granted plaintiffs motion to set aside that portion of the jury verdict that reduced the verdict by $22,000 as a result of plaintiffs failure to wear an available seatbelt.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435; see also CPLR 5501 [a] [1], [2]). Present — Wisner, J.P., Hurlbutt, Scudder and Kehoe, JJ.